DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2021 has been entered.
Response to Amendment
Applicant’s Amendment filed May 12, 2021 has been fully considered and entered.
The examiner notes that claim 14 has an incorrect status identifier because claim 14 was not considered to be withdrawn.  
The provisional rejection of claims 1-4, 7, 9, 14, and 15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/671,373 has been withdrawn in view of Applicant’s Amendment to the claims in the present application.
The provisional rejection of claims 1, 7, 14, and 15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 
Applicant’s arguments, see pages 7-11, filed May 12, 2021, with respect to claims have been fully considered and are persuasive.  Accordingly, the prior art rejections set forth in the previous Office action, mailed on March 15, 2021, has been  withdrawn in view of Applicant’s Amendments to the claims and corresponding arguments.
Election/Restrictions
Claim 1 is allowable. The restriction requirement among species, as set forth in the Office action mailed on August 24, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of August 24, 2020 is partially withdrawn.  Claims 4, 16, and 17, directed to sub-species a2 (claim 4) and sub-species b2 (claims 16, 17) are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 18-24, directed to Invention II (method of making an optical combiner lens) remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 18-24 directed to an invention non-elected with traverse in the reply filed on October 20, 2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant prior art known, does not disclose or reasonably suggest an optical combiner lens, as defined by claim 1, comprising: 
a lens having an outer lens surface and an inner lens surface; 
a lightguide in a stack with the lens, the lightguide having a top lightguide surface and a bottom lightguide surface, the top lightguide surface in opposing relation to the inner lens surface with a gap defined between the top lightguide surface and the inner lens surface; and 
a plurality of spacers, independent from the inner lens surface and lightguide, disposed in the gap to maintain the gap at a set height, wherein the plurality of spacers are distributed across the center of the top lightguide surface to maintain the gap at a set height.
Claims 2-17 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
This application is in condition for allowance except for the presence of claims 18-24 directed to an invention non-elected with traverse in the reply filed on October 20, 2020.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/           Primary Examiner, Art Unit 2874